Title: Act Giving Canal Company Shares to General Washington, [4–5 January] 1785
From: Madison, James
To: 


Editorial Note
JM was ordered to prepare a bill that would give Washington shares in the budding Potomac and James river navigation companies which the legislature was then creating as entrepreneurial ventures subject to state control. When the General Assembly, after much backing and filling, decided on a way to implement plans for the two major canals, it was thought appropriate that the most influential supporter of canals, and the first citizen of the state and nation, should be rewarded for his concern. Moreover, the gift was more desirable than a pension, JM recalled, which had been “urged on the House by the indiscreet zeal” of Washington’s partisans (JM to Jefferson, 9 Jan. 1785). The real point was to give Washington a stake in the enterprise without putting a strain on his financial resources, which were known to be near their limit. From such good intentions, however, came an embarrassment which Washington claimed to be the greatest “since I left the walks of public life” (Fitzpatrick, Writings of WashingtonJohn C. Fitzpatrick, ed., The Writings of
          George Washington, from the Original Sources, 1745–1799 (39 vols.; Washington,
        1931–44)., XXVIII, 34). Washington, a man with more wisdom than he often was given credit for, wanted to refuse the gift for several reasons, among them being a fear that public opinion would consider the shares “in the same light as a pension.” After much mental anguish, while he was torn between his hopes for the canal projects and his fear of being misunderstood, Washington finally sought “the permission of the legislature to devote the fund >to objects of a public nature.’ “ He intended to use the stock for “the education of poor children, particularly descendants of soldiers killed in the war” (James T. Flexner, George Washington and the New Nation, 1783–1793 [Boston, 1970], p. 76). But after seeking JM’s advice, Washington decided it would be better to divide the gift “between some institution which would please the [phil]osophical world and some other which may be of [a] popular cast” (italicized words in code) (JM to Jefferson, 22 Jan. 1786). Eventually, Washington willed the Potomac shares to the proposed national university in the District of Columbia and the James River stock to the Liberty Hall Academy in Lexington, Virginia (Worthington Chauncey Ford, ed., Wills of George Washington and His Immediate Ancestors [Brooklyn, 1891], pp. 89–93; Brant, MadisonIrving Brant, James Madison (6 vols.;
        Indianapolis and New York, 1941–61)., II, 369).
 
[4 January 1785]
Whereas the great obligations imposed by General Washington on his Country ⟨not only by his essential services in establishing its liberties, but by his patriotic attention to the means of its prosperity⟩ ought not only to be ever borne in grateful remembrance, but justly demand every token of their desire to perpetuate a ven[e]ration for his character & affection for his person. Be it enacted by the Genl. Assembly that the Treasr. be directed in addition to the subscriptions he is already authorised to make to the respective undertakings for Opening the Navigation of Potowmac & James Rivers, to subscribe to the amt. of 50 shares to the former and 100 Shares to the latter, to be paid in like manner with the subscriptions above mentioned: and that the shares so subscribed be & the same & are hereby vested in George Washington Esqr. his heirs & assigns forever in as effectual a manner as if the subscriptions had been made by himself or by his Attorney.
